Case 2:

un

Oo oo ~~ oN

10
1]
12
13
14
15
16
17
18
19

21
22
23
24
25
26
27
28

I

 

9-cv-08726-TJH-PLA Document 20-1 Filed 07/22/20 Page1of1i2 Page ID#:78

Thomas P. Riley, SBN 194706

LAW OFFICES OF THOMAS P. RILEY, P.C.
First Library Square

1114 Fremont Ave.

South Pasadena, CA 91030

Tel: 626-799-9797
Fax: 626-799-9795
TPRLAW@att.net

Attorneys for Plaintiff
Innovative Sports Management, Inc.,
d/b/a Integrated Sports Media

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

Innovative Sports Management, inc., Case No.: 2:19-cv-08726-TJH-PLA

d/b/a Integrated Sports Media DECLARATION OF THOMAS P.
RILEY IN SUPPORT OF
Plaintiff PLAINTIFF’S STATUS REPORT
, REGARDING THE OUTCOME
OF THE MEDIATION
vs.

Claudia A. Portocarrero, et al.

Defendants.

 

 

I, THOMAS P. RILEY, declare as follows:

1, I am counsel for the Plaintiff in this matter. 1 am duly licensed to
practice law in the State of California and in this Court.

2. I have personal knowledge of each and every fact stated herein and
could competently testify thereto if called as a witness.

Hf

 

 

 

 
Case 2:

rl

1

 

 

9-cv-08726-TJH-PLA Document 20-1 Filed 07/22/20 Page 2of12 Page ID#:79

3. [make this Declaration in Support of Plaintiff's Status Report
Regarding the Outcome of the Mediation. |

4, On November 12 2019, as ordered by the Court, my office was
informed that that parties were to review the Court’s list of approved mediators
and then file a Stipulation Regarding Selection of Panel Mediator designating the
agreed upon mediator (ECF 15).

5. On November 25, 2019, I sent a letter to the Defendants informing
them of the substance of the parties’ obligations as noted in paragraph 4, supra.
See (Ex. 1, attached hereto).

6. In the November 25, 2019 letter to the Defendants, I provided the
Defendants with a link to the Court’s list of mediators, and asked that they pick
their top three. I further informed the Defendants of the July 13, 2020 deadline.

7. On June 3, 2020, I sent a letter to Defendants requesting that they
participate in a “meet and confer” conference with respect to a Motion for
Summary Judgment. See (Ex. 2, attached hereto). Defendants also did not respond
to that letter. While not specifically relevant to the mediation, this information is
provided to highlight Defendant’s lack of participation in this action.
tif
Hd
Hf

Ht

 

 
Case 2:tlo-cv-08726-TJH-PLA Document 20-1 Filed 07/22/20 Page 3of12 Page ID #:80

9
10
il
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

8. In addition to the above efforts, Plaintiff's counsel made three (3)
additional attempts! to contact Defendants via telephone to discuss the
requirements of mediation and to discuss the outstanding discovery responses and
initial disclosures Defendants had failed to provide Plaintiff. Unfortunately,
Defendants were non-responsive to voicemails left for them and failed to get back
with Plaintiff’s counsel despite the express oral representation of defendant
Claudia Portocarrero that she would do so promptly and in advance of the July 13,
2020 mediation completion deadline.

9. On a personal and professional note, Plaintiffs counsel most
sincerely apologizes that the foregoing difficulties in securing the cooperation and
participation of the Defendants regarding the mediation and a formal request to
extend the mediation completion deadline was not brought to the Court’s attention
in advance of the original mediation completion deadline. Plaintiffs counsel had
every intention of doing so, however, formal notice and/or a request was not made

to the Court in advance of the original mediation completion deadline as Plaintiff's

 

' At approximately 1:50 P.M. on June 30, 2020, administrative assistant Karla Diaz left a voicemail for defendant
Claudia Portocarrero requesting that she get back with our office to speak with Plaintiff's counsel about scheduling
mediation in this action. Neither Ms, Portocarrero, nor co-defendant Luis Tipacti, nor anyone else responded to that
voicemail. Thereafter on July 3, 2020 at 9:02 A.M., Ms. Diaz left another voicemail for Ms. Portocarrero requesting
she contact Plaintiff's counsel and neither Ms. Portocarrero, nor co-defendant Luis Tipacti, nor anyone else on their
behalf contacted Plaintiffs counsel as requested. Later that same day at approximately 11:25 A.M., Plaintiff's
counsel spoke to defendant Claudia Portocarrero personally (and at length) and explained to her that there was a
mediation completion deadline looming and that he nceded her cooperation and the cooperation of the co-defendant
in selecting a date in order to finalize the scheduling of the mediation. Plaintiff's counsel informed Ms. Portocarrero
that it was imperative she cooperate and further informed her that the Defendants had failed to provide their initial
disclosures and failed to provide Plaintiff's counsel their responses lo the written discovery Plaintiff had served
upon her and the co-defendant. Ms. Portocarrero informed Plaintiff's counsel she would speak to her partner and get
back to him. Neither Claudia Portocarrero, nor Luis Tipacti, nor anyone else on their behalf ever got back to
Plaintiffs counsel.

-3-

 

 

 

 

 
Case 2:

La too

Oo GC sb a

10
1
12
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

1

 

 

9-cv-08726-TJH-PLA Document 20-1 Filed 07/22/20 Page 4of12 Page ID#:81

counsel was preparing and appearing in three (3) other mediations as well as
preparing and coordinating with his client and local counsel on a matter set for trial
on July 23, 20207. In the future, Plaintiff’s counsel will make certain a formal
motion or proposed stipulation is made prior to any mediation completion
deadlines so that Court and its staff are not unnecessarily burdened with requesting
status reports from the Plaintiff regarding the outcomes of the mediations to be

conducted.

Executed this 22nd day of July 2020 at South Pasadena, California.

By:__/s/ Thomas P. Riley
Thomas P. Riley

 

2 Please see Innovative Sports Management, Inc. v. Rafael Canova, 19-cv-02076-TJH-PLA (USDC CDCA),
Innovative Sports Management, inc. v. Freddy Lozano, et al. 19-cv-02081-TIH-PLA (USDC CDCA), Jnnovative
Sports Management, Inc. v. Tineo, et al, 19-cv-06483-EMC (USDC NDCA), and J & J Sports Productions, Inc. v.
Lee, 19-cy-09232-WMR (USDC NDGA)

-4-

 

 
Case 2:19-cv-08726-TJH-PLA Document 20-1 Filed 07/22/20 Page5of12 Page ID #:82

Exhibit |

 
Casé 2:19-cv-08726-TJH-PLA Document 20-1 File ozadieoPepage.6 dirs ragd Ob Ladd 8

“LAW OFFICES OF THOMAS P. RILEY

A PROFESSIONAL CORPORATION

 

 

FIRST LIBRARY SQUARE
1114 FREMONT AVENUE
Souta PASADENA, CA 91030-3227
WWW.TPRLAW.NET

TEL: (626) 799-9797 FAX: (626) 799-9795

November 25, 2019

Ms. Claudia A Portocarrero

Mr. Luis Alejandro Tipacti
PICANTE PERUVIAN CUISINE
15030 Ventura Blvd No. 24
Sherman Oaks, Ca 91403

Re: Innovative Sports Management, Inc. v. Claudia A Portocarrero, et al,
U.S.D.C, Case No, 2:19-cv-08726-TIH-PLA (CDCA Western Division)

Ms. Portocarrero and Mr. Tipacti: Transmitted By First Class Mail

On November 12, 2019, the Court directed Plaintiff to contact the ADR Program Director in order
that a mediation could be conducted in the above entitled action (ECF 19). We were informed that
the Parties are to review the Court’s list of approved mediators and thereafter file a Stipulation
Regarding Selection of Panel Mediator designating their selected mediator.

By copy of this letter, may I ask that you please review the approved mediator list
(https://www.cacd.uscourts.gov/attorneys/adr/list-panel-mediators) and thereafter let my office
know your top three (3) selections. I hope to also select one of the three mediators that you selected,
and provided 1 am able to do so, my staff will contact the mediator and obtain potential dates to
conduct the mediation. As you know, our deadline to complete mediation is presently set for July
13, 2020. After my staff obtains proposed mediation dates, they will clear them with our client and
with you and eventually finalize a mutually convenient date with the mediator’s office.

Thank you for your foremost attention to the enclosed. I look forward to hearing from you
promptly.

Cordially,

mas P. Riley

TPR/le

 
Case 2:19-cv-08726-TJH-PLA Document 20-1 Filed 07/22/20 Page 7of12 Page ID #:84

Exhibit 2

 

 

 
Case 2:19-cv-08726-TJH-PLA Document 20-1 Filed 07/22/20-- Page 8 of 12 Page ID #:85

LAW OFFICES OF THOMAS P. RILEY

First LIBRARY SQUARE
L114 FREMONT AVENUE
SouTH PasapDENA, CA 91030-3227
WWW.TPRLAW.NET

TEL: (626) 799-9797 FAX: (626) 799-9795
June 3, 2020

Ms. Claudia A. Portocarrero

Mr. Luis Alejandro Tipacti

15030 Ventura Blvd., No. 24

Sherman Oaks, CA 91403

Re: Innovative Sports Management, inc. v. Portocarrero, et al.
Case No. 2:19-cv-08726-TJH-PLA (USDC WDCA)

Ms. Portocatrero & Mr. Tipacti: Transmitted By Overnight Mail
It is Plaintiff's intention to file a motion for summary judgment in the above-cntitled-action.

Prior to filing the above motion, [ would like to conduct a Local Rule 7.3 telephone
conference with you on one of the following dates:

. 1:30 pm (PST); Thursday, June 4, 2020
3:00 pm (PST); Thursday, June 4, 2020
* 1:00 pm (PST); Friday, June 5, 2020

.- 2:00 pm (PST); Friday, June 5, 2020

-— 3:00 pm (PST); Friday, June 5, 2020
°: 12:30 pm (PST); Monday, June 8, 2020
.. 1:30 pm (PST); Monday, June 8, 2020
| 2:30 pm (PST); Monday, June 8, 2020

Please telephone or email (tpriaw@att.net) my office promptly following receipt of this
correspondence to indicate which of the above dates will be most convenient to conduct our
conference. Once finalized, my office will initiate the conference call to you at your phone

number of record or preference.

Thank you for your attention to this correspondence.

Cordially, °

   
Case 2:19-CVv-08726-TJH-PLA Document 20-1 Filed 07/22/26- Page 9 of 12 Page ID #:86

 

 

 

| aed
i 4 _ 4 . ;
2 gi3 BEB Bynes
—— — 2 eg BS Re=85
eo oS QO Gc ia Bee
= — em 3 > | a PnGaes
——— o Sy 6 & weesenes
——_ ® Se  GORsa2eNE
— NS Pad mm Oe oR >
a rs S 2 oGFees
— S Oo am S288 5}
———— —_ > a a QO] 27s &
SSS ~ wa > =< “| © mm
= RN OS mH a
NS ao - 2m m2
—————— ~ i i =D 2.8
rr 8S $56
——— oe 6lULU ER
SS 25 Z2aGs
———— a ae Og =a
—_———— = al Imi ¢
J = é ho —
oe A = = YF cle ore
— o = 2 c|F so2
———————— See S| G = é
—— 2 e ae | OB | 2 weg
eS — aj ee = = 4 & ea
SSS x2 eS 3/6 #85
————— _* of me =) = > S58
——— =e —————————— oe 2 eS
2 = o
el mi = Si 2
SSS o 2H = g
==E=E=— > Q) ts m
—- CS Qe g
AI + = me
saat zonder Se CADE

 

 

|
|

After printing this label:
1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.

2. Fold the printed page along the horizontal line.
3, Place label in shipping pouch and affix it to your shipment so that the barcade portion of the label can be read and scanned.

Warning: Use only the printed original label ior shipoing. Using a photocopy of this label for shigping purposes is fraudidcnt ane
result in additional bijing charges, along with ihe cancellation of your FedEx account number

Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on
fedex.com.FedEx will not be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-
delivery, misdelivery.er misinformation, unless you declare a higher value, pay an additional charge, document your actual lass and file
a timely claim.Limitations found in the current FedEx Service Guide apply. Your right to recover from FedEx for any loss, including
intringi¢ value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other forms of damage whether direct,
incidental,consequential, or special is limited to the greater of $100 or the authorized declared value. Recovery cannot exceed actual
documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry, precious metals, negotiable instruments and other
itams listed in our ServiceGuide. Written claims must be filed within strict time limits, see current FedEx Service Guide.

 
. H2%208@ase 2:19-cv-08726-TJH-PLA Document 20-1 “mse 722/20 Page 10 o0f12 Page ID #:87

 

 

 

 

| Welcome | My Options

Customer Support | Logout
Loaggad in as iotpria

i e Find a Shipment f Inbound View { Outbound View j Third Party view || Customized Views |

 

FedEx InSight &

 

Status

Ship (P/U) Date
Est. Delivery Date
Service Type
Number of Pieces
Weight

 

Reference Type
Reference

 

Delivered

Jun. 04, 2020 09:45 AM

Delivered: 06/04/2020 09:45 AM Signed for By:
M.MURIELG: SHERMAN OAKS, CA
OG/03/2020

OB/04/2020

FedEx Priority Overnight

1

0.5 Ib.

Description
Picante Peruvian Cuisine101218

 

 

SHERMAN OAKS, CA

09:42 AM Delivery exception NORTH HILLS, CA
08:24 AM On FedEx vehicle for delivery NORTH HILLS, CA
07:14 AM At local FedEx facility NORTH HILLS, CA
07:31 AM Departed FedEx focation DAKLANE, CA
Jun. 03,2020 9:58PM Arrived al FedEx location OAKLAND, CA

7:57 PM
7:10 PM
4:28 PM
5:48 PM

Picked up

 

Your name:

Your e-mail address:

E-mail address Language
English
English
English

‘English

Select format: & HTML CO Text

Add personal message:

Not available for Wireless or
non-English characlers.

At destination sort facility
Left FedEx origin facility

LOS ANGELES, CA
LOS ANGELES, CA
LOS ANGELES, CA

Shipment information sent to FedEx

 

Thomas Riley

LAW OFFICES OF THOMAS P. RILEY
First Library Square

1114 Fremont Avenue

South Pasadena, CA 91030

Us

6267999797

 

Ms. Portocarrero & Mr. Luis Tipacti
Picante Peruvian Cusine

15030 Ventura Blvd., No. 24
SHERMAN OAKS, CA 91403

US

6267999797

 

Customer not available or business closed

Signalure Proof of Delivery (US deliveries only)

Tendered
updates

eee

 

 

: By selecting this check box and the Submit bution, | agree to these Terms and Conditions.

 

Track More Shipments

 

a ecdatee | vedetes Cetailed Results
CJ I
C) ie
oO CO
Oj ~ O

 

This is your defautt tab.

Use of FadEx InSight is subject to the terns of the FedEx inSight Agreement, included in that agreement are important
disclaimers of warrantics, imitations of liability, and provisions regarding indemnification, confidentiality, and permitted use ot
InSight, InSight does not amend, modify of aller tha FedEx contract of carriage In any way, including declared value of
limitations and Money-Back Guarantees, Please see the inSight Agreement fer the terms and conditions applicable to

fnSight.

https:/www.fedex.convinsight/manifest/detail jsp?7TRACKING=7 706200174228 QUALIFIER=2459004000&CARRIER=FX if2
7/22120@ase 2:19-cv-08726-TJH-PLA Document 20-1 S#Afe' 8942/20 Page 11 of 12

All weights are estimated, Shipments delayed hecause of Customs or other reguiatory delays are not subject to refund ar

Page ID #:88
credit under the FedEx Money-Back Guarantee.
+ Dalivered an an IPD or iDF master air waytill means ‘the shipment has been released for delivary’.
For more information, you may also contact your FedEx Representative or contact Customer Support.
Global Home | fedex.com Terms of Use | Gontact Us

This site is protected by copyright and trademark laws under U.S. and International law. All rights reserved. © 1995-2020 FedEx:

https://www.fedex.com/insight/manifest/detail jsp? TRACKING=7 7062001 74222QUALIFIER=24590040008CARRIER=FX 2/2
Case 2:1]

ta?

a

so fo ~J

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

9-cv-08726-TJH-PLA Document 20-1 Filed 07/22/20 Page 12o0f12 Page ID #:89

PROOF OF SERVICE

I declare that:

I am employed in the County of Los Angeles, California. [ am over the age
of eighteen years and not a party to the within cause; my business address is First
Library Square, 1114 Fremont Avenue, South Pasadena, California 91030. [am
readily familiar with this law firm’s practice for collection and processing of
correspondence/documents for mail in the ordinary course of business.

On July 22, 2020, I caused to serve the following document entitled:

DECLARATION OF THOMAS P. RILEY IN SUPPORT OF
PLAINITFF’S STATUS REPORT REGARDING THE OUTCOME OF
THE MEDIATION

On all parties referenced by enclosing a true copy thereof in a sealed envelope
with postage prepaid and following ordinary business practices, said envelope was
addressed to:

Claudia A. Portocarrero (Defendant)
Luis Alejandro Tapacti (Defendant)
15030 Ventura Blvd., No. 24
Sherman Oaks, CA 91403

The fully sealed envelope with pre-paid postage was thereafter placed in our
law firm’s outbound mail receptacle in order that this particular piece of mail
could be taken to the United States Post Office in South Pasadena, California later
this day by myself (or by another administrative assistant duly employed by our
law firm).

I declare under the penalty of perjury pursuant to the laws of the United
States that the foregoing is true and correct and that this declaration was executed

 

on July 22, 2020, at South Pasadena, California.
Dated: July 22, 2020 /s/ Karla Diaz
KARLA DIAZ

 

 

 

 

 
